Citation Nr: 1509778	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-31 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for testicular cancer, claimed as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Hepatitis C infection claimed as the result of VA medical treatment.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) from appeal from a February 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, the Board remanded the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for Hepatitis C to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records and to afford the Veteran a VA medical examination.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2013, the Board also denied the Veteran's request to reopen his previously denied claim for entitlement to service connection for testicular cancer.  The Board reopened the Veteran's previously denied claim for prostate cancer, but denied entitlement to service connection for this disability.  In a July 2014 Memorandum Decision, the United States Court of Appeals for Veterans' Claims (Court) vacated and remanded these issues for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to reopen a previously denied claim for testicular cancer, as well as entitlement to service connection for prostate cancer.

In February 2015, the Veteran submitted new, relevant evidence in support of these claims and has not waived review of this evidence by the RO.  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2014).  Accordingly, these issues are remanded for appropriate development.  

The Veteran is also seeking entitlement to compensation under 38 C.F.R. § 1151 for a Hepatitis C infection, which he has alleged is the fault of VA treatment providers.  The Veteran asserts that he was infected with Hepatitis C following a February 2000 discectomy of the lumbar spine.  

On February 4, 2000, the Veteran was admitted to a VA medical facility in Omaha, Nebraska for surgery to repair a disc extrusion.  On February 29, 2000, the Veteran was readmitted to the hospital with a lumbar wound subcutaneous infection secondary to staphylococcus aureus.  He was initially treated with intravenous antibiotics, then had to undergo incision and drainage of the lumbar wound infection with excision of necrotic tissue and evacuation of a subcutaneous hematoma on March 3, 2000.  In February 2001, the Veteran was diagnosed with Hepatitis C.  The Veteran has alleged that there is a direct causal relationship between his back surgery and subsequent Hepatitis C diagnosis.  It appears based on his statements to VA that the Veteran believes that because he developed a staph infection following his back surgery, he must also have contracted hepatitis at that time as well.  

In its February 2013 Remand, the Board requested copies of the Veteran's February and March 2000 hospitalizations, to include copies of the Veteran's informed consent for the discectomy and wound excision.  Unfortunately, on remand, the RO failed to comply with the Board's remand instructions.  It appears that VA examiners in September 2009 and January 2014 were able to review these records and a formal finding of unavailability is not of record.  Accordingly, the Board believes that these records exist and have simply not been associated with the Veteran's virtual claims folder.  As these records are highly relevant to the Veteran's claims and the Veteran is entitled to substantial compliance with the terms of the Board's Remand, another remand is required to obtain hospitalization records of the Veteran's February 2000 lumbar discectomy and March 2000 wound excision.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain hospitalization records of the Veteran's February 2000 lumbar discectomy and March 2000 wound excision from the VA hospital in Omaha, Nebraska.

2. Review all additional evidence, including the evidence submitted in February 2015 by the Veteran.

3. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

